Title: To Benjamin Franklin from Jonathan Williams, Jr., [1 March] 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
  Nantes Feb 29. 1781. [i.e., March 1?]
I wrote you some time since & sent under Cover a Letter to Mr Necker relative to the Freight Duty demanded on the Aurora but as I have not yet received any answer I take the Liberty of sending a Copy which I request you to send to Mr Necker, if the Original has not come to hand. The Payment of this Freight Duty will much affect this kind of Commerce, & as if once complied with it will be an established president I am unwilling to pay ’till I am obliged to do so, the more especialy as I think we ought to be exempt from it by the Terms of the Treaty, for we are by that to be treated as the most favoured Nation, and I am told by the Director of the Ferme here, that Spain never pays it.—
I am obliged to you for the trouble you have taken about my Man. I have got him again but am obliged to give Bond to send him away in 6 months: The Conduct of the procureur du Roi de l’amirauté in this Business, has been a compound of weakness, ill humour & exultation low enough to disgrace the most contemptible Pettifogger.—
I am with great Respect ever most dutifully & affectionately Yours
Jona Williams J
 
Notation: J Williams Feby 29. 1781
